i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00560-CV

                                         IN RE Jesse K. PRATHER

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 13, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 30, 2008, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                              PER CURIAM




           1
          This proceeding arises out of Cause No. 08-07-00106-CVK, styled Jesse K. Prather v. Major Darren B.
Wallace, pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Donna S. Rayes presiding.